Exhibit 10.1(a)

AVNET, INC.
TERM SHEET FOR 2010 STOCK COMPENSATION PLAN
NONQUALIFIED STOCK OPTIONS

FOR GOOD AND VALUABLE CONSIDERATION, Avnet, Inc. (the “Company”), hereby grants
to the Participant named below the nonqualified stock option (the “Option”) to
purchase any part or all of the number of shares of its common stock (the
“Stock”) that are covered by this Option, as specified below, at the exercise
price per share specified below and upon the terms and subject to the conditions
set forth in this Term Sheet, the Avnet, Inc. 2010 Stock Compensation Plan (the
“Plan”), and the Standard Terms and Conditions for Nonqualified Stock Options
(the “Standard Terms and Conditions”) attached to this Term Sheet.

         
Name of Participant:
       
 
       
Social Security Number:
       
 
       
Grant Date:
       
 
       
Number of Shares of Stock covered by Option:
       
 
       
Exercise Price Per Share:
  $    
 
       
Expiration Date:
       
 
       
Vesting Schedule:
       
 
       

This Option is not intended to qualify as an incentive stock option under
Section 422 of the Internal Revenue Code of 1986, as amended. By accepting this
Term Sheet, the Participant acknowledges that he or she has received and read,
and agrees that this Option shall be subject to, the terms of this Term Sheet,
the Plan, and the Standard Terms and Conditions.

     
AVNET, INC.
 

 
  Participant’s Printed Name
     
Participant Signature
By:
 

Title:
  Address (please print):

AVNET, INC.
STANDARD TERMS AND CONDITIONS FOR
NONQUALIFIED STOCK OPTIONS

These Standard Terms and Conditions for Nonqualified Stock Options (the
“Standard Terms and Conditions”) apply to any Options granted under the Avnet,
Inc. 2010 Stock Compensation Plan (the “Plan”) that are identified as
nonqualified stock options and evidenced by a Term Sheet or an action of the
Administrator that refers to these Standard Terms and Conditions.



1.   TERMS OF OPTION

Avnet, Inc. (“Avnet”) has granted to the Participant named in the attached Term
Sheet a nonqualified stock option (the “Option”) to purchase up to the number of
shares of Avnet’s common stock (the “Stock”) set forth in the Term Sheet, at the
purchase price per share and upon the other terms and subject to the conditions
set forth in the Term Sheet, these Standard Terms and Conditions, and the Plan.
For purposes of these Standard Terms and Conditions and the Term Sheet, the
“Company” refers to Avnet and its Subsidiaries.



2.   NON-QUALIFIED STOCK OPTION

The Option is not intended to be an incentive stock option under Section 422 of
the Internal Revenue Code of 1986, as amended (the “Code”).



3.   EXERCISE OF OPTION

The Option shall not be exercisable as of the grant date set forth in the Term
Sheet (the “Grant Date”). After the Grant Date, the Option shall be exercisable
only to the extent that it becomes vested in accordance with the vesting
schedule set forth in the Term Sheet, subject to termination or acceleration as
provided in these Standard Terms and Conditions and the Plan. If the
Participant’s employment with the Company terminates, the Option shall cease to
be exercisable, except to the extent set forth in Section 4, below.

The vesting period and/or exercisability of an Option may be adjusted by the
Administrator to reflect the decreased level of employment during any period in
which the Participant is on an approved leave of absence or is employed on a
less than full time basis, provided that the Administrator may take into
consideration any accounting consequences to the Company.

To exercise the Option (or any part thereof), the Participant shall deliver to
Avnet a “Notice of Exercise” on a form specified by the Administrator,
specifying the number of whole shares of Stock Participant wishes to purchase,
and shall pay the Exercise Price for such shares.

The exercise price of the Option (the “Exercise Price”) is set forth in the Term
Sheet. The Exercise Price and/or any required tax withholding may be paid in
cash or by certified or cashiers’ check, by “cashless” exercise methods such as
direct share withholding, or by such other method (including transfer of Stock
previously owned by the Participant, or broker-assisted Regulation T
simultaneous exercise and sale), as the Administrator permits in its sole
discretion. Fractional shares may not be exercised.

Shares of Stock will be issued as soon as practical after exercise; provided,
however, that Avnet shall not be obligated to deliver shares of Stock if (a) the
Participant has not satisfied all applicable tax withholding obligations,
(b) the Stock is not properly registered or subject to an applicable exemption
therefrom, (c) the Stock is not listed on the stock exchanges on which Avnet’s
Stock is otherwise listed, or (d) Avnet determines that the exercisability of
the Option or the delivery of shares hereunder would violate any federal or
state securities or other applicable laws. The Option may be rescinded if
necessary to ensure compliance with federal, state or other applicable laws. The
Participant shall not acquire or have any rights as a shareholder of Avnet until
shares of Stock issuable upon exercise of the Option are actually issued and
delivered to the Participant in accordance herewith.



4.   EXPIRATION OF OPTION

Except as provided in this Section 4, the Option shall expire and cease to be
exercisable as of the Expiration Date set forth in the Term Sheet.



  A.   If the Participant’s employment or service with the Company terminates
prior to a Change in Control for any reason other than death, disability, or
Retirement (as defined below), the Option shall immediately expire and cease to
be exercisable.



  B.   If the Participant’s employment or service with the Company terminates by
reason of Retirement (as defined below), the Option shall continue to vest as
set forth in the Term Sheet and these Standard Terms and Conditions and, subject
to the special rules that apply in the event of death (as set forth in
Paragraph D, below), shall remain exercisable until the earlier of (i) the fifth
anniversary of the termination event or (ii) the Expiration Date (unless such
Option shall sooner be surrendered for termination or expire). For purposes
hereof, a cessation of employment will be treated as a “Retirement” if (and only
if) (a) the cessation of employment occurs after (I) the Participant has
attained at least age 55 and been credited with at least five years of service
with the Company and (II) the combination of the Participant’s age plus years of
service is no less than 65; and (b) the Participant has signed a two-year
non-competition agreement in a form acceptable to the Company.



  C.   If the Participant’s employment or service with the Company terminates by
reason of disability (as determined by the Administrator in its sole
discretion), the Option shall remain exercisable only to the extent vested as of
such cessation of employment and shall cease to be exercisable upon the earlier
of (i) three months after the date of the termination event or (ii) the
Expiration Date (unless such Option shall sooner be surrendered for termination
or expire).



  D.   If the Participant’s employment or service with the Company terminates by
reason of death or the Participant dies within five years after Retirement from
the Company (as defined above), the Option shall be exercisable only to the
extent vested as of the date of death and shall cease to be exercisable upon the
earliest of (i) the first anniversary of the Participant’s death, (ii) the
Expiration Date, or (iii) the fifth anniversary of the Participant’s termination
date, as set forth in Paragraph B, above.



  E.   Notwithstanding any other provision of these Standard Terms and
Conditions, in the event of a Change in Control, the Option shall become
immediately exercisable in full (unless it shall sooner have been surrendered
for termination or have expired).



  F.   In the event of a public solicitation by any person, firm or corporation
other than the Company, of tenders of 50% or more of the then outstanding Stock
(known conventionally as a “tender offer”), the Administrator may (in its sole
discretion) accelerate exercisability of the Option if the Participant is then
employed with the Company, so that the Option shall become immediately
exercisable in full; provided, however, that any such accelerated exercisability
shall cease upon the expiration, termination or withdrawal of such “tender
offer,” whereupon the Option shall be exercisable only to the extent that it
would have been exercisable if no such acceleration or exercisability had been
authorized.



5.   RESTRICTIONS ON RESALES OF OPTION SHARES

The Company may impose such restrictions, conditions, and limitations as it
determines appropriate as to the timing and manner of any resales by the
Participant or other subsequent transfers by the Participant of any shares of
Stock issued as a result of the exercise of the Option, including
(a) restrictions under an insider trading policy, (b) restrictions designed to
delay and/or coordinate the timing and manner of sales by the Participant and
other optionholders, and (c) restrictions as to the use of a specified brokerage
firm for such resales or other transfers.



6.   TAXES

The Participant acknowledges that the delivery of shares of Stock following
exercise of the Option will generally give rise to a withholding tax obligation,
and that the issuance of             shares of Stock hereunder is conditioned on
timely satisfying such withholding obligation. The Participant shall make
arrangements satisfactory to the Company for satisfying such withholding
obligations. The Administrator, in its sole discretion, may allow the
Participant to satisfy all or part of such tax obligation through withholding of
shares of Stock otherwise issuable to the Participant; the Participant
transferring to Avnet nonrestricted shares of Stock previously owned by the
Participant; and/or allowing the Participant to engage in a broker-assisted
Regulation T simultaneous exercise and sale. No provision of the Plan, the Term
Sheet, or these Standard Terms and Conditions shall be construed to transfer to
the Company or any of its affiliates any responsibility to pay any income,
employment, excise, or other taxes attributable to the grant or exercise of the
Option or the disposition of the underlying shares.



7.   NON-TRANSFERABILITY OF OPTION

Except to the extent permitted by this Section 7, the Option shall be
exercisable during the Participant’s lifetime only by the Participant. The
Option may not be sold, transferred, pledged, assigned, exchanged, encumbered,
or otherwise alienated or hypothecated, except (i) by testamentary disposition
by the Participant or the laws of descent and distribution, or (ii) to the
extent otherwise permitted by the Plan, if (and only if) approved by the
Administrator in its sole discretion.



8.   THE PLAN; DEFINED TERMS; ENTIRE AGREEMENT

In addition to these Standard Terms and Conditions, the Option shall be subject
to the terms of the Plan, which are incorporated into these Standard Terms and
Conditions by this reference. Capitalized terms not otherwise defined herein
shall have the meaning set forth in the Plan, and the rules of construction set
forth in the Plan shall also apply to these Standard Terms and Conditions.

The Term Sheet, these Standard Terms and Conditions, and the Plan constitute the
entire understanding between the Participant and the Company regarding the
Option. Any prior agreements, commitments or negotiations concerning the Option
are superseded.



9.   LIMITATION OF INTEREST IN SHARES SUBJECT TO OPTION

Neither the Participant (individually or as a member of a group) nor any
beneficiary or other person claiming under or through the Participant shall have
any right, title, interest, or privilege in or to any shares of Stock allocated
or reserved for the purpose of the Plan or subject to the Term Sheet or these
Standard Terms and Conditions, except as to such shares of Stock, if any, that
have been issued to such person upon exercise of the Option or any part of it.
Nothing in the Plan, the Term Sheet, these Standard Terms and Conditions, or any
other instrument executed pursuant to the Plan shall confer upon the Participant
any right to continue in the Company’s employ or service or limit in any way the
Company’s right to terminate the Participant’s employment or service at any time
and for any reason.

Neither the Award of this Option nor any shares of Stock issuable pursuant
thereto shall be included in compensation for purposes of determining the amount
payable to or on behalf of the Participant under any pension, savings,
retirement, life insurance, or other employee or director benefits arrangement
of the Company, unless otherwise determined by the plan sponsor.



10.   GENERAL

If any provision of these Standard Terms and Conditions is declared to be
illegal, invalid, or otherwise unenforceable by a court of competent
jurisdiction, such provision shall be reformed, if possible, to the extent
necessary to render it legal, valid, and enforceable, or otherwise deleted, and
the remainder of these Standard Terms and Conditions shall not be affected
except to the extent necessary to reform or delete such illegal, invalid, or
unenforceable provision.

The headings preceding the text of the sections hereof are inserted solely for
convenience of reference, and shall not constitute a part of these Standard
Terms and Conditions, nor shall they affect its meaning, construction, or
effect.

These Standard Terms and Conditions shall inure to the benefit of and be binding
upon the parties hereto and their respective permitted heirs, beneficiaries,
successors and assigns.

The Participant acknowledges that a copy of the Plan, the Plan prospectus, and
Avnet’s most recent annual report to its shareholders has been delivered to the
Participant.

The Plan, the Term Sheet, and these Standard Terms and Conditions shall be
governed, construed, interpreted, and administered solely in accordance with the
laws of the state of New York, without regard to principles of conflicts of law.

All questions arising under the Plan, the Term Sheet, and these Standard Terms
and Conditions shall be decided by the Administrator in its total and absolute
discretion. It is expressly understood that the Administrator is authorized to
administer, construe, and make all determinations necessary or appropriate to
the administration of the Plan, the Term Sheet, and these Standard Terms and
Conditions; all such determinations shall be binding upon the Participant.

1

Exhibit 10.1 (b)

AVNET, INC.
TERM SHEET FOR 2010 STOCK COMPENSATION PLAN
INCENTIVE STOCK OPTIONS

FOR GOOD AND VALUABLE CONSIDERATION, Avnet, Inc. (the “Company”), hereby grants
to the Participant named below the incentive stock option (the “Option”) to
purchase any part or all of the number of shares of its common stock (the
“Stock”) that are covered by this Option, as specified below, at the exercise
price per share specified below and upon the terms and subject to the conditions
set forth in this Term Sheet, the Avnet, Inc. 2010 Stock Compensation Plan (the
“Plan”), and the Standard Terms and Conditions for Incentive Stock Options (the
“Standard Terms and Conditions”) attached to this Term Sheet.

         
Name of Participant:
 

 
 

Social Security Number:
 

 
 

Grant Date:
 

 
 

Number of Shares of Stock covered by Option:
 

 
 

Exercise Price Per Share:
    $  
 
       
Expiration Date:
 

 
 

Vesting Schedule:
 

 
 


This Option is intended to qualify as an incentive stock option under
Section 422 of the Internal Revenue Code of 1986, as amended. By accepting this
Term Sheet, the Participant acknowledges that he or she has received and read,
and agrees that this Option shall be subject to, the terms of this Term Sheet,
the Plan, and the Standard Terms and Conditions.

     
AVNET, INC.
By:
       
Participant’s Printed Name
 
 

Title:
  Participant Signature
 
 

 
  Address: (please print)

AVNET, INC.
STANDARD TERMS AND CONDITIONS FOR
INCENTIVE STOCK OPTIONS

These Standard Terms and Conditions for Incentive Stock Options (the “Standard
Terms and Conditions”) apply to any Options granted under the Avnet, Inc. 2010
Stock Compensation Plan (the “Plan”) that are identified as incentive stock
options and evidenced by a Term Sheet or an action of the Administrator that
refers to these Standard Terms and Conditions.



1.   TERMS OF OPTION

Avnet, Inc. (“Avnet”) has granted to the Participant named in the attached Term
Sheet an incentive stock option (the “Option”) to purchase up to the number of
shares of Avnet’s common stock (the “Stock”) set forth in the Term Sheet, at the
purchase price per share and upon the other terms and subject to the conditions
set forth in the Term Sheet, these Standard Terms and Conditions, and the Plan.
For purposes of these Standard Terms and Conditions and the Term Sheet, the
“Company” refers to Avnet and its Subsidiaries.

The Option is intended to be an incentive stock option under Section 422 of the
Internal Revenue Code of 1986, as amended (the “Code”), except to the extent
otherwise provided herein. To the extent required by Section 422(d) of the Code,
the Option shall not be treated as an incentive stock option to the extent that
the aggregate fair market value of             shares of Stock with respect to
incentive stock options that are exercisable for the first time during any
calendar year exceeds $100,000.



2.   EXERCISE OF OPTION

The Option shall not be exercisable as of the grant date set forth in the Term
Sheet (the “Grant Date”). After the Grant Date, the Option shall be exercisable
only to the extent that it becomes vested in accordance with the vesting
schedule set forth in the Term Sheet, subject to termination or acceleration as
provided in these Standard Terms and Conditions and the Plan. If the
Participant’s employment with the Company terminates, the Option shall cease to
be exercisable, except to the extent set forth in Section 4, below.

The vesting period and/or exercisability of an Option may be adjusted by the
Administrator to reflect the decreased level of employment during any period in
which the Participant is on an approved leave of absence or is employed on a
less than full time basis, provided that the Administrator may take into
consideration any accounting consequences to the Company.

To exercise the Option (or any part thereof), the Participant shall deliver to
Avnet a “Notice of Exercise” on a form specified by the Administrator,
specifying the number of whole shares of Stock Participant wishes to purchase,
and shall pay the Exercise Price for such shares.

The exercise price of the Option (the “Exercise Price”) is set forth in the Term
Sheet. The Exercise Price and/or any required tax withholding may be paid in
cash or by certified or cashiers’ check, by “cashless” exercise methods such as
direct share withholding, or by such other method (including transfer of Stock
previously owned by the Participant, or broker-assisted Regulation T
simultaneous exercise and sale), as the Administrator permits in its sole
discretion. Fractional shares may not be exercised.

Shares of Stock will be issued as soon as practical after exercise; provided,
however, that Avnet shall not be obligated to deliver shares of Stock if (a) the
Participant has not satisfied all applicable tax withholding obligations,
(b) the Stock is not properly registered or subject to an applicable exemption
therefrom, (c) the Stock is not listed on the stock exchanges on which Avnet’s
Stock is otherwise listed, or (d) Avnet determines that the exercisability of
the Option or the delivery of shares hereunder would violate any federal or
state securities or other applicable laws. The Option may be rescinded if
necessary to ensure compliance with federal, state or other applicable laws. The
Participant shall not acquire or have any rights as a shareholder of Avnet until
shares of Stock issuable upon exercise of the Option are actually issued and
delivered to the Participant in accordance herewith.



3.   EXPIRATION OF OPTION

Except as provided in this Section 3, the Option shall expire and cease to be
exercisable as of the Expiration Date set forth in the Term Sheet.



  A.   If the Participant ceases to be employed by the Company prior to a Change
in Control for any reason other than death, disability, or Retirement (as
defined below), the Option shall immediately expire and cease to be exercisable.



  B.   If the Participant ceases to be employed by the Company by reason of
Retirement (as defined below), the Option shall continue to vest as set forth in
the Term Sheet and these Standard Terms and Conditions and, subject to the
special rules that apply in the event of death (as set forth in Paragraph D,
below), shall remain exercisable until the earlier of (i) the fifth anniversary
of the Participant’s cessation of employment with the Company or (ii) the
Expiration Date (unless such Option shall sooner be surrendered for termination
or expire). However, to the extent required by Section 422 of the Code, the
Option shall cease to be an incentive stock option three months after the
Participant ceases to be an employee of the Company and shall thereafter be a
nonqualified stock option. For purposes hereof, a cessation of employment will
be treated as a “Retirement” if (and only if) (a) the cessation of employment
occurs after (I) the Participant has attained at least age 55 and been credited
with at least five years of service with the Company and (II) the combination of
the Participant’s age plus years of service is no less than 65; and (b) the
Participant has signed a two-year non-competition agreement in a form acceptable
to the Company.



  C.   If the Participant ceases to be employed by the Company by reason of
disability (as determined by the Administrator in its sole discretion), the
Option shall remain exercisable only to the extent vested as of such cessation
of employment and shall cease to be exercisable upon the earlier of (i) three
months after the date of such cessation of employment or (ii) the Expiration
Date (unless such Option shall sooner be surrendered for termination or expire).



  D.   If the Participant dies either while in the employ of the Company or
within five years after Retirement from the Company (as defined above), the
Option shall be exercisable only to the extent vested as of the date of death
and shall cease to be exercisable upon the earliest of (i) the first anniversary
of the Participant’s death, (ii) the Expiration Date, or (iii) the fifth
anniversary of the Participant’s termination date, as set forth in Paragraph B,
above. If the Participant dies while actively employed, or within three months
after the Participant’s cessation of employment with the Company, the Option
will continue to be treated as an incentive stock option until the earliest of
the dates described in the preceding sentence. If the Participant’s death occurs
more than three (3) months after the Participant’s cessation of employment with
the Company, the Option will cease to be an incentive stock option and will be
treated as a nonqualified stock option.



  E.   Notwithstanding any other provision of these Standard Terms and
Conditions, in the event of a Change in Control, the Option shall become
immediately exercisable in full (unless it shall sooner have been surrendered
for termination or have expired).



  F.   In the event of a public solicitation by any person, firm or corporation
other than the Company, of tenders of 50% or more of the then outstanding Stock
(known conventionally as a “tender offer”), the Administrator may (in its sole
discretion) accelerate exercisability of the Option if the Participant is then
employed with the Company, so that the Option shall become immediately
exercisable in full; provided, however, that any such accelerated exercisability
shall cease upon the expiration, termination or withdrawal of such “tender
offer,” whereupon the Option shall be exercisable only to the extent that it
would have been exercisable if no such acceleration or exercisability had been
authorized.



4.   RESTRICTIONS ON RESALES OF OPTION SHARES

The Company may impose such restrictions, conditions, and limitations as it
determines appropriate as to the timing and manner of any resales by the
Participant or other subsequent transfers by the Participant of any shares of
Stock issued as a result of the exercise of the Option, including
(a) restrictions under an insider trading policy, (b) restrictions designed to
delay and/or coordinate the timing and manner of sales by the Participant and
other optionholders, and (c) restrictions as to the use of a specified brokerage
firm for such resales or other transfers.



5.   TAXES

The Participant acknowledges that the delivery of shares of Stock following
exercise of the Option will generally give rise to a withholding tax obligation,
and that the issuance of             shares of Stock hereunder is conditioned on
timely satisfying such withholding obligation. The Participant shall make
arrangements satisfactory to the Company for satisfying such withholding
obligations. The Administrator, in its sole discretion, may allow the
Participant to satisfy all or part of such tax obligation through withholding of
shares of Stock otherwise issuable to the Participant; the Participant
transferring to Avnet nonrestricted shares of Stock previously owned by the
Participant; and/or allowing the Participant to engage in a broker-assisted
Regulation T simultaneous exercise and sale. No provision of the Plan, the Term
Sheet, or these Standard Terms and Conditions shall be construed to transfer to
the Company or any of its affiliates any responsibility to pay any income,
employment, excise, or other taxes attributable to the grant or exercise of the
Option or the disposition of the underlying shares.



6.   NON-TRANSFERABILITY OF OPTION

To the extent that the Option is intended to be an incentive stock option, and
to the extent required by Section 422 of the Code, the Option: (i) shall be
exercisable during the Participant’s lifetime only by the Participant, and
(ii) may not be sold, transferred, pledged, assigned, exchanged, encumbered, or
otherwise alienated or hypothecated, except by testamentary disposition by the
Participant or the laws of descent and distribution.

If the Option is not an incentive stock option, then except to the extent
permitted by this paragraph, the Option shall be exercisable during the
Participant’s lifetime only by the Participant. The Option may not be sold,
transferred, pledged, assigned, exchanged, encumbered, or otherwise alienated or
hypothecated, except (i) by testamentary disposition by the Participant or the
laws of descent and distribution, or (ii) to the extent otherwise permitted by
the Plan, if (and only if) approved by the Administrator in its sole discretion.



7.   THE PLAN; DEFINED TERMS; ENTIRE AGREEMENT

In addition to these Standard Terms and Conditions, the Option shall be subject
to the terms of the Plan, which are incorporated into these Standard Terms and
Conditions by this reference. Capitalized terms not otherwise defined herein
shall have the meaning set forth in the Plan, and the rules of construction set
forth in the Plan shall also apply to these Standard Terms and Conditions.

The Term Sheet, these Standard Terms and Conditions, and the Plan constitute the
entire understanding between the Participant and the Company regarding the
Option. Any prior agreements, commitments or negotiations concerning the Option
are superseded.



8.   LIMITATION OF INTEREST IN SHARES SUBJECT TO OPTION

Neither the Participant (individually or as a member of a group) nor any
beneficiary or other person claiming under or through the Participant shall have
any right, title, interest, or privilege in or to any shares of Stock allocated
or reserved for the purpose of the Plan or subject to the Term Sheet or these
Standard Terms and Conditions, except as to such shares of Stock, if any, that
have been issued to such person upon exercise of the Option or any part of it.
Nothing in the Plan, the Term Sheet, these Standard Terms and Conditions, or any
other instrument executed pursuant to the Plan shall confer upon the Participant
any right to continue in the Company’s employ or service or limit in any way the
Company’s right to terminate the Participant’s employment at any time and for
any reason.

Neither the Award of this Option nor any shares of Stock issuable pursuant
thereto shall be included in compensation for purposes of determining the amount
payable to or on behalf of the Participant under any pension, savings,
retirement, life insurance, or other employee or director benefits arrangement
of the Company, unless otherwise determined by the plan sponsor.



9.   GENERAL

If any provision of these Standard Terms and Conditions is declared to be
illegal, invalid, or otherwise unenforceable by a court of competent
jurisdiction, such provision shall be reformed, if possible, to the extent
necessary to render it legal, valid, and enforceable, or otherwise deleted, and
the remainder of these Standard Terms and Conditions shall not be affected
except to the extent necessary to reform or delete such illegal, invalid, or
unenforceable provision.

The headings preceding the text of the sections hereof are inserted solely for
convenience of reference, and shall not constitute a part of these Standard
Terms and Conditions, nor shall they affect its meaning, construction, or
effect.

These Standard Terms and Conditions shall inure to the benefit of and be binding
upon the parties hereto and their respective permitted heirs, beneficiaries,
successors and assigns.

The Participant acknowledges that a copy of the Plan, the Plan prospectus, and
Avnet’s most recent annual report to its shareholders has been delivered to the
Participant.

The Plan, the Term Sheet, and these Standard Terms and Conditions shall be
governed, construed, interpreted, and administered solely in accordance with the
laws of the state of New York, without regard to principles of conflicts of law.

All questions arising under the Plan, the Term Sheet, and these Standard Terms
and Conditions shall be decided by the Administrator in its total and absolute
discretion. It is expressly understood that the Administrator is authorized to
administer, construe, and make all determinations necessary or appropriate to
the administration of the Plan, the Term Sheet, and these Standard Terms and
Conditions; all such determinations shall be binding upon the Participant.

2

Exhibit 10.1 (c)

AVNET, INC.
TERM SHEET FOR 2010 STOCK COMPENSATION PLAN
PERFORMANCE STOCK UNIT AWARD
For 3-Year Performance Periods Commencing with FY201_ and Subsequent FYs

FOR GOOD AND VALUABLE CONSIDERATION, Avnet, Inc. (the “Company”), hereby grants
to the Participant named below an award of performance stock units (the
“Performance Stock Units” or “PSUs”) covering the three-year Performance Period
defined in the Standard Terms and Conditions and the number of shares of its
common stock (the “Stock”) specified below, upon the terms and conditions set
forth in this Term Sheet, the Avnet, Inc. 2010 Stock Compensation Plan (the
“Plan”) and the Standard Terms and Conditions for Performance Stock Units (the
“Standard Terms and Conditions”) attached to this Term Sheet.

Name of Participant:

Grant Date:

Number of Share of Stock covered by PSUs:

Vesting Schedule:

The vesting conditions for the Performance Stock Units are set forth in the
Standard Terms and Conditions.

By accepting this Term Sheet, the Participant acknowledges that he or she has
received and read, and agrees that these Performance Stock Units shall be
subject to, the terms of this Term Sheet, the Plan, and the Standard Terms and
Conditions.

     
AVNET, INC.
 

 
  Participant’s Printed Name
     
Participant Signature
By:
 

Title:
  Address (please print):

3

AVNET, INC.
2010 STOCK COMPENSATION PLAN
STANDARD TERMS AND CONDITIONS FOR
PERFORMANCE STOCK UNITS
FISCAL 201_ — FISCAL 201_ PERFORMANCE PERIOD

These Standard Terms and Conditions for Performance Stock Units (the “Standard
Terms and Conditions”) apply to any Performance Stock Units granted under the
Avnet, Inc. 2010 Stock Compensation Plan (the “Plan”) for the Fiscal 201      
through Fiscal 201       Performance Period (as defined below) that are
identified as performance stock units and evidenced by a Term Sheet or an action
of the Administrator that refers to these Standard Terms and Conditions.



1.   TERMS OF PERFORMANCE STOCK UNITS

Avnet, Inc. (“Avnet”) has granted to the Participant named in the attached Term
Sheet performance stock units (the “Performance Stock Units” or “PSUs”) covering
the number of             shares of its common stock (the “Stock”) set forth in
the Term Sheet, subject to the conditions set forth in the Term Sheet, these
Standard Terms and Conditions, and the Plan. For purposes of these Standard
Terms and Conditions and the Term Sheet, the “Company” refers to Avnet and its
Subsidiaries.



2.   VESTING AND PERFORMANCE

The PSUs shall vest based upon a 3-year cumulative performance cycle, beginning
as of            , 201       and ending on              , 201       — Fiscal
201       through 201       — (the “Performance Period”). The vesting of the
Performance Stock Units is subject to (a) the Participant remaining continuously
employed by or in the service of the Company from the Grant Date through the
last day of the Performance Period and (b) Avnet achieving Relative Economic
Profit (“EP”) Improvement (as defined herein) equal to at least the Threshold
level set forth below. For purposes hereof:



  •   “Relative EP Improvement” means the cumulative increase in Avnet’s
economic profit during the Performance Period over its economic profit during
the prior three-year period (e.g., Fiscal 201       through Fiscal 20      )
compared to the cumulative increase during the Performance Period in the
economic profit of an index of peer companies consisting of the corporations
listed on Exhibit A hereto, adjusted for size, and expressed as the percentage
by which Avnet’s economic profit increase exceeds or is exceeded by that of the
index.



  •   “Economic profit” for a business means operating income after tax, less a
capital charge on the amount of capital invested in the business. For purposes
hereof, “operating income” excludes certain items as determined by the
Administrator, such as restructuring charges, asset writedowns, impairments, and
financial impacts of accounting, tax, and regulatory changes, etc.

The number of PSUs that will become vested (subject to satisfying the continuous
employment requirement described above) shall be determined in accordance with
the following matrix:

          3-Year Size Adjusted Cumulative Relative   Percentage of PSUs Vesting
Economic Performance (EP) Improvement        
Maximum: =+5.0%
    200 %
 
       
Target: 0.0%.
    100 %
 
       
Below Threshold: = -5%
    0 %
 
       

If Avnet’s actual Relative EP Improvement is between two achievement levels set
forth in the table above, the percentage vesting shall be determined by
interpolation. Notwithstanding the foregoing or any other provision of these
Standard Terms and Conditions, with respect to the Performance Periods covering
FY2008 through FY2010 and FY2009 through FY2011, the vesting percentage shall be
limited to 100%.

Following the end of the Performance Period and the collection of relevant data
necessary to determine the extent to which the performance goals set forth in
this Paragraph 2 have been satisfied, the Administrator will determine: (a) the
amount of Relative EP Improvement that was achieved by Avnet over the
Performance Period; and (b) the percentage of the Performance Stock Units that
vested as of the last day of the Performance Period. The Administrator shall
make these determinations in its sole discretion; provided, however, that if the
Participant is a “covered employee” under Section 162(m) of the Internal Revenue
Code of 1986, as amended (the “Code”), the level of achievement of Relative EP
Improvement shall be determined in a manner that satisfies the requirements
under Section 162(m) of the Code for performance-based compensation and shall be
evidenced by written certification of the Compensation Committee of Avnet’s
Board of Directors. For the avoidance of doubt, except as expressly provided
otherwise in Paragraphs 4 through 6 herein below, any Performance Stock Units
that do not vest in accordance with the foregoing shall expire without
consideration on the last day of the Performance Period.

Upon the vesting of all or a portion of the PSUs, one share of Stock shall be
issuable for each Performance Stock Unit that vests (the “PSU Shares”).
Thereafter, Avnet shall transfer such PSU Shares to the Participant. Such
transfer shall occur as soon as practicable after the satisfaction of all
required tax withholding obligations, securities law registration and other
requirements, and applicable stock exchange listing, and in any event no later
than the last day of the “applicable 21/2 month period,” as defined in Treas.
Reg. § 1.409A-1(b)(4)(i)(A).

No fractional shares shall be issued with respect to vesting of Performance
Stock Units.

The Participant shall not acquire or have any rights as a shareholder of Avnet
by virtue of these Standard Terms and Conditions (or the Award evidenced
thereby) until the shares of Stock issuable pursuant to this Award are actually
issued and delivered to the Participant in accordance with the terms of the Plan
and these Standard Terms and Conditions.



3.   TERMINATION OF EMPLOYMENT OR SERVICE

Except as provided below with respect to death, disability, Retirement, or
Change in Control, if the Participant ceases to be employed by or in the service
of the Company for any reason before the Performance Stock Units have fully
vested pursuant to Paragraph 2, the Participant shall immediately forfeit all of
the Performance Stock Units without consideration.



4.   DEATH OR DISABILITY OF PARTICIPANT

If the Participant’s employment or service with the Company terminates by reason
of the Participant’s death or disability (as determined by the Administrator in
its sole discretion), the Participant shall vest in a pro-rata share of the PSUs
equal to the number of PSUs that would have become vested had the Participant
remained continuously employed by the Company through the end of the Performance
Period (based on Avnet’s performance through the end of the Performance Period),
multiplied by a fraction, the numerator of which is the number of full calendar
quarters completed as of the date of death or disability, and the denominator of
which is 12. The number of PSU Shares payable and the timing of the transfer of
such PSU Shares shall be determined in accordance with Paragraph 2, above. All
non-vested PSUs shall be forfeited.



5.   RETIREMENT

If the Participant’s employment or service with the Company terminates by reason
of Retirement (as defined herein), the Participant shall vest in a pro-rata
share of the PSUs equal to the number of PSUs that would have become vested had
the Participant remained continuously employed by the Company through the end of
the Performance Period (based on Avnet’s performance through the end of the
Performance Period). For purposes hereof, a cessation of employment will be
treated as a “Retirement” if (and only if) (a) the cessation of employment
occurs after (I) the Participant has attained at least age 55 and been credited
with at least five years of service with the Company and (II) the combination of
the Participant’s age plus years of service is no less than 65; and (b) the
Participant has signed a non-competition agreement in a form acceptable to the
Company, covering the longer of two years or the period from such cessation of
employment through the end of the Performance Period. The number of PSU Shares
payable and the timing of the transfer of such PSU Shares shall be determined in
accordance with Paragraph 2, above. All non-vested PSUs shall be forfeited.



6.   CHANGE IN CONTROL

In the event of a Change in Control, the Performance Stock Units shall become
immediately and fully vested and payable, and one share of Stock shall be issued
for each Performance Stock Unit no later than the last day of the “applicable
21/2 month period,” as defined in Treas. Reg. § 1.409A-1(b)(4)(i)(A).



7.   TAXES

The Participant acknowledges that the delivery of unrestricted shares of Stock
following vesting of a Performance Stock Unit will generally give rise to a
withholding tax obligation, and that the issuance of shares of Stock hereunder
is conditioned on timely satisfying such withholding obligation. The Participant
shall make arrangements satisfactory to the Company for satisfying such
withholding obligations. The Administrator, in its sole discretion, may allow
the Participant to satisfy all or part of such tax obligation through
withholding of shares of Stock otherwise issuable to the Participant, with the
amount of the withholding to be credited based on the current Fair Market Value
of the Stock. No provision of the Plan, the Term Sheet, or these Standard Terms
and Conditions shall be construed to transfer to the Company or any of its
affiliates any responsibility to pay any income, employment, excise, or other
taxes attributable to a Performance Stock Unit.



8.   THE PLAN; DEFINED TERMS; ENTIRE AGREEMENT

In addition to these Standard Terms and Conditions, the Performance Stock Units
shall be subject to the terms of the Plan, which are incorporated into these
Standard Terms and Conditions by this reference. Capitalized terms not otherwise
defined herein shall have the meaning set forth in the Plan, and the rules of
construction set forth in the Plan shall also apply to these Standard Terms and
Conditions.

The Term Sheet, these Standard Terms and Conditions, and the Plan constitute the
entire understanding between the Participant and the Company regarding the
Performance Stock Units. Any prior agreements, commitments or negotiations
concerning the Performance Stock Units are superseded.



9.   RESTRICTIONS ON RESALES

The Company may impose such restrictions, conditions, and limitations as it
determines appropriate as to the timing and manner of any resales by the
Participant or other subsequent transfers by the Participant of any shares of
Stock issued pursuant to the Performance Stock Units, including (a) restrictions
under an insider trading policy, (b) restrictions designed to delay and/or
coordinate the timing and manner of sales by the Participant and other holders
of awards granted under the Plan, and (c) restrictions as to the use of a
specified brokerage firm for such resales or other transfers.



10.   NO ASSIGNMENT

Performance Stock Units granted under the Plan may not be sold, transferred,
pledged, assigned, exchanged, encumbered or otherwise alienated or hypothecated
until the Performance Stock Units have vested and the corresponding shares of
Stock have been issued, except to the limited extent permitted by the Plan and
approved by the Administrator in its sole discretion.



11.   GENERAL

If any provision of these Standard Terms and Conditions is declared to be
illegal, invalid, or otherwise unenforceable by a court of competent
jurisdiction, such provision shall be reformed, if possible, to the extent
necessary to render it legal, valid, and enforceable, or otherwise deleted, and
the remainder of these Standard Terms and Conditions shall not be affected
except to the extent necessary to reform or delete such illegal, invalid, or
unenforceable provision.

The headings preceding the text of the sections hereof are inserted solely for
convenience of reference, and shall not constitute a part of these Standard
Terms and Conditions, nor shall they affect its meaning, construction, or
effect.

These Standard Terms and Conditions shall inure to the benefit of and be binding
upon the parties hereto and their respective permitted heirs, beneficiaries,
successors, and assigns.

The Participant acknowledges that a copy of the Plan, the Plan prospectus, and
Avnet’s most recent annual report to its shareholders has been delivered to the
Participant.

Nothing in the Plan, the Term Sheet, these Standard Terms and Conditions, or any
other instrument executed pursuant to the Plan shall confer upon the Participant
any right to continue in the Company’s employ or service or limit in any way the
Company’s right to terminate the Participant’s employment or service at any time
and for any reason.

Neither this Award nor any shares of Stock issuable hereunder shall be included
in compensation for purposes of determining the amount payable to or on behalf
of the Participant under any pension, savings, retirement, life insurance, or
other employee or director benefits arrangement of the Company, unless otherwise
determined by the plan sponsor.

The Plan, the Term Sheet, and these Standard Terms and Conditions shall be
governed, construed, interpreted, and administered solely in accordance with the
laws of the state of New York, without regard to principles of conflicts of law.

All questions arising under the Plan, the Term Sheet, and these Standard Terms
and Conditions shall be decided by the Administrator in its total and absolute
discretion. It is expressly understood that the Administrator is authorized to
administer, construe, and make all determinations necessary or appropriate to
the administration of the Plan, the Term Sheet, and these Standard Terms and
Conditions; all such determinations shall be binding upon the Participant.

Exhibit 10.1 (d)

To:

     
From:
  Ray Sadowski
Date:
 

Re:
  Long-Term Incentive Plan – Restricted Stock Unit

Attached please find information related to the issuance of shares of Avnet,
Inc. Common Stock (“Shares”) that you may earn under the Avnet, Inc. 2010 Stock
Compensation Plan (the “Plan”).

You are entitled to receive Shares in five (5) annual installments commencing in
January   , provided that you are continuously employed by Avnet or one of its
Subsidiaries through the installment date. You will receive in each January a
letter confirming the delivery of your award.

In most tax jurisdictions, you will have the obligation to pay income taxes on
the value of these Shares when are delivered to you in each January and not when
they are awarded. In general, the value of the Shares will be the number of
Shares delivered times the fair market value per Share on the January delivery
date (the “FMV”). In the U.S., delivery of your Shares will be subject to
withholding for employment and income taxes. For participants residing in other
countries, you will be subject to the laws of the appropriate taxing
jurisdiction, which in most cases results in taxable income equal to the value
of the shares received as noted above. Should you have any questions concerning
the taxability of these shares, please call the Tax Department at the Corporate
office in Phoenix.

4